    Case 3:19-cr-30031-NJR Document 1 Filed 03/19/19 Page 1 of 6 Page ID #1




                        IN THE UNITED STATES DISTRICT COURT                           F1L
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

                                                                                       MAR 1 9 2019
UNITED STATES OF AMERICA,                                                      CLERK. U.S. DISTRICT COURT
                                                                             SOUTHERN DISTRICT OF ILLINOIS
                                                                                  EAST ST. LOUIS OFFICE
       Plaintiff,

                      vs.                            CRIMINAL NO.


JAMES K. YOUNG,                                      Title 18, United States Code,
                                                     Section 2252A(a)(2)(A) and 2253.
       Defendant.



                                         INDICTMENT

       THE GRAND JURY CHARGES:

                                            COUNT 1


                            Distribution of Child Pornography


       On or about June 22,2017, in St. Clair County, within the Southern District of Illinois,


                                      JAMES K. YOUNG,

defendant herein, did knowingly distribute child pornography, as defined in Title 18, United States

Code, Section 2256(8)(A), namely:


       1.      "radoOOTS.mpg" - a video file depicting the anal penetration of an
               approximately four-year-old toddler by an adult male,

using any means or facility of interstate commerce and that has been mailed, and has been shipped

or transported in or affecting interstate or foreign commerce by any means, including by computer;

all in violation of Title 18, United States Code, Section 2252A(a)(2)(A).
Case 3:19-cr-30031-NJR Document 1 Filed 03/19/19 Page 2 of 6 Page ID #2
Case 3:19-cr-30031-NJR Document 1 Filed 03/19/19 Page 3 of 6 Page ID #3
Case 3:19-cr-30031-NJR Document 1 Filed 03/19/19 Page 4 of 6 Page ID #4
Case 3:19-cr-30031-NJR Document 1 Filed 03/19/19 Page 5 of 6 Page ID #5
Case 3:19-cr-30031-NJR Document 1 Filed 03/19/19 Page 6 of 6 Page ID #6
